Exhibit 10.2

 

May 11, 2009

 

Francis P. Straub III

c/o Deerfield Capital Management LLC

6250 North River Road, 9th Floor

Rosemont, Illinois 60018

 

RE:  2009 Compensation Agreement

 

Dear Frank:

 

Due to your valuable contribution to Deerfield Capital Management LLC (the
“Company”), management and the board of directors of Deerfield Capital Corp.
(“DFR”) have decided to include you and a limited number of other employees in a
retention program to provide you with certain assurances regarding your cash
compensation for the Company’s 2009 fiscal year.  In accordance with the
foregoing, the Company hereby guarantees the following:

 

1.             Your annual salary for 2009 will be no less than your annual
salary for 2008 (which was $350,000) and will be paid in cash pursuant to the
Company’s standard payroll policies and procedures;

 

2.             The Company will pay you a bonus relating to the Company’s 2009
fiscal year of no less than $112,500 (your “Guaranteed 2009 Bonus”) in cash in
2010 in accordance with the Company’s standard bonus payment policies and, in
any event, no later than March 31, 2010, provided that you are employed by the
Company on the date of such payment; and

 

3.             If your employment with the Company is terminated without “cause”
(as determined by the DFR Compensation Committee) prior to the payment of your
Guaranteed 2009 Bonus as set forth in 2 above, you will receive $150,000 in cash
within 10 days of your termination date.

 

The payments set forth in paragraphs 1 through 3 above will be subject to
standard payroll withholding.  Nothing in paragraph 3 above shall be construed
to limit your right to participate in any severance program instituted by the
Company with respect to employees whose employment is terminated without cause
and you shall be included in any such program.

 

--------------------------------------------------------------------------------


 

This agreement is binding upon the Company and its successors and assigns.  You
agree not to discuss or disclose any of the terms of this agreement, except with
or to your immediate family, attorney, financial advisor or tax preparer or as
required by law.  This agreement is not an agreement of employment, and confers
on you only those rights expressly granted herein.

 

Thank you for your loyalty and hard work, and we look forward to building the
business together.

 

 

Sincerely,

 

Deerfield Capital Management LLC

 

 

 

 

 

/s/ Jonathan W. Trutter

 

Name:

Jonathan W. Trutter

 

Title:

Chief Executive Officer

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Francis P. Straub III

 

Name:

Francis P. Straub III

 

Date:

May 11, 2009

 

 

--------------------------------------------------------------------------------